Exhibit 10.1

[gmgoho3juoe3000001.jpg]

 

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“the Agreement”), dated November 22, 2019, is between
Krystal Biotech, Inc., a Delaware corporation (the “Company”) and Kathryn Romano
(“Employee”) and reflects the Company’s and Employee’s desire to establish a
full employment relationship.

1.

Position and Responsibilities

a.Position.  Employee is employed by the Company to render services to the
Company in the position of Chief Accounting Officer, commencing January 20, 2020
(“Start Date”). Employee shall perform such duties and responsibilities as are
normally related to such position in accordance with the standards of the
industry and any additional duties now or hereafter assigned to Employee by the
Chief Executive Officer, to whom Employee shall report. Employee shall abide by
the rules, regulations, and practices as adopted or modified from time to time
in the Company’s sole discretion. Employee’s primary location shall be in
Pittsburgh, PA. This employment offer is contingent upon the completion of a
satisfactory reference check, background check and drug screen.

b.Other Activities.  Except with the prior written consent of the Company,
Employee will not, during the term of Employee’s employment with the Company,
(i) accept any other employment, or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that
might interfere with Employee’s duties and responsibilities hereunder or create
a conflict of interest with the Company.

c.No Conflict.  Employee represents and warrants that Employee’s execution of
this Agreement, Employee’s employment with the Company, and the performance of
Employee’s proposed duties under this Agreement shall not violate any
obligations Employee may have to any other employer, person or entity, including
any obligations with respect to proprietary or confidential information of any
other person or entity.

2.

Compensation and Benefits

a.Base Salary and Bonus.  In consideration of the services to be rendered under
this Agreement, the Company shall pay Employee a base salary at the rate of TWO
HUNDRED THOUSAND DOLLARS ($200,000) per year (“Base Salary”) plus an  

 

 

sf-3750204KBca

--------------------------------------------------------------------------------

 

additional annual target bonus of up to 40%, subject to meeting corporate and
individual goals.

b.The Base Salary shall be paid in accordance with the Company’s regularly
established payroll practice.  

c.Employee’s Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries for similarly
situated employees and may be increased in the sole discretion of the Company.

d.Stock Options. The Employee will be provided with an option to purchase 50,000
shares of the Common Stock of the Company (the “Option”), as adjusted by any
stock splits that may occur. The exercise price per share of the shares subject
to the Option shall be determined in a manner compliant with Section 409A of the
Internal Revenue Code, to be the closing price of the Company’s common stock as
quoted on NASDAQ on January 31, 2020 or, if the Start Date shall not occur prior
to January 31, 2020, then the closing price of the Company’s common stock as
quoted on NASDAQ on the last day of the calendar month during which the Start
Date occurs.   Employee’s entitlement to such stock options is conditioned upon
Employee’s signing of an Option Agreement in the form attached hereto, between
the Company and the Employee (the “Option Agreement”) and is subject to the
terms of the Option Agreement and of the Krystal Biotech, Inc. 2017 IPO Stock
Incentive Plan (the “Plan”). The Option shall vest with respect to 25% of the
Shares subject thereto on the first (1st) anniversary of the Start Date. The
remaining unvested portion of the Option shall vest 25% on each of the next
three (3) anniversaries of the Start Date such that on the fourth (4th)
anniversary of the Start Date, Employee shall be fully vested in the Option;
subject to the Continuous Service of Employee continuing on each such vesting
date in order to vest in the applicable portion of the Option. Any vested Option
shall be eligible for Early Exercise (as defined under the Plan) provided,
however, that such Early Exercise shall be conducted in accordance with Section
7 of the Plan. Notwithstanding anything herein to the contrary, in the event of
a Corporation Transaction (as defined in the Plan), the vesting of Employee’s
then outstanding unvested equity awards, including the Option and any other
Award (as defined in the Plan), shall accelerate as of immediately prior to such
a Corporation Transaction (and, if applicable, all restrictions and rights of
repurchase on such awards shall lapse).

e.Benefits.  Employee, at a minimum, shall be eligible to participate in the
benefits made generally available by the Company to similarly-situated
employees, in accordance with the benefit plans established by the Company, and
as may be amended from time to time at the Company’s sole discretion.

f.Expenses.  The Company shall reimburse Employee for reasonable business
expenses incurred in the performance of Employee’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

2

sf-3750204 KBca

--------------------------------------------------------------------------------

 

3.

At-Will Employment; Termination By Company

a.At-Will Termination by Company.  The employment of Employee shall be “at-will”
at all times. The Company may terminate Employee’s employment with the Company
at any time, without any advance notice, for any reason or no reason at all
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees.   In the event of any such
termination by the Company for any reason other than Cause, the Company shall
pay to Employee an amount equal to four weeks of her then-current Base Salary,
which payment may, at the request of the Company, be conditioned upon Employee’s
execution of a usual and customary general release in favor of the Company.  For
the purposes of this Agreement, “Cause” shall have the meaning provided in the
Plan.  

4.

AT-WILL EMPLOYMENT; Termination By Employee

a.At-Will Termination by Employee.  Employee may terminate employment with the
Company at any time for any reason or no reason at all, upon thirty days’
advance written notice. During such notice period Employee shall continue to
diligently perform all of Employee’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Employee’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Employee all compensation to which Employee is entitled up through the last day
of the thirty-day notice period.

5.

Termination Obligations

a.Return of Property.  Employee agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Employee incident to Employee’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Employee’s
employment.

b.Resignation and Cooperation.  Following any termination of employment,
Employee shall cooperate with the Company in the winding up of pending work on
behalf of the Company and the orderly transfer of work to other employees.
Employee shall also cooperate with the Company in the defense of any action
brought by any third party against the Company that relates to Employee’s
employment by the Company.

c.Continuing Obligations.  Employee understands and agrees that Employee’s
obligations under Sections 5 and 6 herein (including Exhibit A) shall survive
the termination of Employee’s employment for any reason and the termination of
this Agreement.

 

3

sf-3750204 KBca

--------------------------------------------------------------------------------

 

6.

Inventions and Proprietary Information; Prohibition on Third Party Information

a.Proprietary Information Agreement.  Employee agrees to sign and be bound by
the terms of the Company’s Proprietary Information and Inventions Agreement,
which is attached as Exhibit A (“Proprietary Information Agreement”).

b.Non-Disclosure of Third Party Information.  Employee represents and warrants
and covenants that Employee shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Employee acknowledges and agrees
that any violation of this provision shall be grounds for Employee’s immediate
termination. Employee further specifically and expressly acknowledges that no
officer or other employee or representative of the Company has requested or
instructed Employee to disclose or use any such third party proprietary
information or trade secrets.

c.Noncompetition. In consideration of the Company’s extension to Employee of
full time employment with the Company, the Employee agrees that at no time
during the Employee’s employment with the Company, and for a period of one (1)
year immediately following the termination of such employment (regardless of the
reason for or the party initiating the termination), the Employee will not,
directly or indirectly, on the Employee’s own behalf or on behalf of any third
party, in any capacity (whether as a proprietor, stockholder, partner, officer,
employee, consultant, contractor, or otherwise), work for, be a consultant for,
be employed by, or provide strategic advice to any Competitor, where the
services the Employee would render to the Competitor are similar to those which
the Employee performed for the Company. As used herein, Competitor means any
person or entity that both (a) is engaged in the development of products or
technologies which may compete with the products or technologies under
development by the Company at the time of Employee’s termination or within the
twelve (12) month period of Employee’s employment with the Company immediately
preceding such termination; and (b) is located within the territory of the
United States. This provision does not apply to (1) the Employees’ passive
ownership of not more than 2% of the outstanding, publicly traded securities of
another company; or (2) work in a capacity that is unrelated to development or
of products or technologies which may compete with those under development by
the Company.

7.

Amendments; Waivers; Remedies

This Agreement may not be amended or waived except by a writing signed by
Employee and by a duly authorized officer of the Company.  Failure to exercise
any right under this Agreement shall not constitute a waiver of such right.  Any
waiver of any breach of this Agreement shall not operate as a waiver of any
subsequent breaches.  All rights or remedies specified for a party herein shall
be cumulative and in

 

4

sf-3750204 KBca

--------------------------------------------------------------------------------

 

addition to all other rights and remedies of the party hereunder or under
applicable law.

8.

Assignment; Binding Effect

a.Assignment.  The performance of Employee is personal hereunder, and Employee
agrees that Employee shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company, including in connection with any
conversion of the Company into corporate form; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

b.Binding Effect.  Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Employee.

9.

Notices

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Employee shall be obligated to
notify the Company in writing of any change in Employee’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

Company’s Notice Address:

Krystal Biotech, Inc.

2100 Wharton Street, Suite 701

Pittsburgh, PA 15203

Attention: Josh Suskin

Email: jsuskin@krystalbio.com

 

Employee’s Contact Information:

Kathryn Romano

848 Bebout Rd.

Venetia, PA 15367

412-491-9159

Kate.romano@yahoo.com

 

                                       

        

 

5

sf-3750204 KBca

--------------------------------------------------------------------------------

 

 

10.

SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

11.

Taxes

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction or authorized by Employee.  Such witholdings shall not
apply to any capital gains or similar income resulting from any stock options or
similar provisions.

12.

Governing Law AND JURISDICTION

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without regard to the conflict of law
principles. Parties agree to first try to mediate any conflict arising under
this Agreement or a matter related thereto. If such a conflict cannot be
resolved through mediation then any suit or action shall be brought in an
appropriate federal or state court located in Allegheny County, Pennsylvania.

13.

Interpretation

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

14.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

15.

Authority

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally

 

6

sf-3750204 KBca

--------------------------------------------------------------------------------

 

binding agreement and obligation of such party and is enforceable in accordance
with its terms.

16.

Entire Agreement

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Employee’s employment by the Company and may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Employee Proprietary
Information and Inventions Agreement attached as Exhibit A and the Plan and the
Option Agreement). To the extent that the practices, policies or procedures of
the Company, now or in the future, apply to Employee and are inconsistent with
the terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent change in Employee’s duties, position, or compensation will not
affect the validity or scope of this Agreement.

17.

Employee Acknowledgement

Employee acknowledges Employee has had the opportunity to consult legal counsel
concerning this agreement, that Employee has read and understands the agreement,
that Employee is fully aware of its legal effect, and that Employee has entered
into it freely based on Employee’s own judgment and not on any representations
or promises other than those contained in this agreement.

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

KRYSTAL BIOTECH, INC.                                                    Kathryn
Romano

By: __________________________                          
________________________

Josh Suskin                                                                Name

Title:  Director of Human Resources                             Employee

 

7

sf-3750204 KBca